Citation Nr: 1632722	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  11-01 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert G. Drummer, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1952 to May 1954 during the Korean War Era.  He died in July 2009.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 determination of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota.

This case was remanded in September 2015 for further development.  That development is now complete and the case returns to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in July 2009 from respiratory failure due to pneumonia, with contributing chronic obstructive pulmonary disease (COPD), lung mass, and coronary artery disease. 
 
2.  The Veteran's respiratory disorder(s) and coronary artery disease did not have their onset during active service and are not related to any in-service disease, event, or injury. 
 
3.  At the time of his death, the Veteran was not service connected for any conditions.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not satisfied.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015). 

Specific to claims for disability and indemnity compensation (DIC) for the cause of a Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  In this case, the first and second Hupp elements do not apply, as service connection was not in effect for any disabilities at the time of the Veteran's death.



Here, a November 2009 VCAA notification letter informed the Appellant what evidence was required of in-service incurrence or aggravation of a disease, injury, or event which caused an injury, disease, or death.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015);  see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  It further notified her that the evidence must show that disability or death may be associated with the Veteran's active military service.  
A March 2012 VCAA notice letter provided similar notice, including the allocation of responsibilities between VA and the appellant for obtaining evidence on her behalf.  These letters also discussed types of evidence that could help support the claim.  Finally, the letters informed the Appellant of VA's and her respective responsibilities for obtaining relevant evidence.  These letters were followed by adequate time for the Appellant to submit information and evidence before the initial rating decision or readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (holding, in pertinent part, that a delay in timing of the notice provided is "cured" by subsequent readjudication of the claim following an opportunity to submit additional information and evidence). 

Concerning the duty to assist, VA made efforts to obtain the Veteran's complete service treatment records (STRs) and the Board finds that further efforts would be futile.  See 38 C.F.R. § 3.159(c)(2) (2015) (providing that VA must make as many requests as are necessary to obtain relevant records from a Federal department or agency, including service department records, and will end such efforts only if VA concludes that the records sought do not exist or that further efforts to obtain those would be futile).  Specifically, VA requested the Veteran's STRs from the National Personnel Records Center (NPRC) in May 2005 and in September 2015 through the VA Personnel Information Exchange System (PIES).  The NPRC responded in June 2005 and in December 2015 that it had conducted an extensive and thorough search of the records among its holdings, but was unable to locate the Veteran's STRs presumably due to a fire at the NPRC in 1973.  

As the Appellant's representative stated in her July 2016 Brief, VA has a heightened duty to assist when STRs are lost or destroyed.  See Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (holding that when STRs are lost or missing, VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision).  Here, the Appellant was notified via letter in January 2016 that VA had been unable to obtain the Veteran's STRs.  The Appellant was informed that she should submit any such records in her possession.  Thus, the Board finds that VA has discharged its heightened duty to assist when STRs are lost or missing.  

VA has also discharged its heightened duty to assist, including attempting to obtain VA treatment records and private medical records.  See 38 U.S.C.A § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); see also 38 C.F.R. § 3.311 (2015).  In May 2016, the VA Medical Center in Omaha, Nebraska reported that it found no progress reports of any VA treatment records pertaining to the Veteran.  On her July 2010 VA 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs), the Appellant identified the Veteran's private medical records from Dr. Jacobsen of the Fillmore County Medical Center in Geneva, Nebraska, for August 2007 through July 2012.  These private treatment records have been associated with the claims file, which include the Veteran's treatment from the Advance Medical Imaging by Dr. Bespalec, and from the Fillmore County Medical Center by Doctors Jacobsen and Riccarlarsen.  The Appellant has not identified any other evidence or records she wished to submit or have VA obtain on her behalf.  On January 30, 2016, she reported that no additional records were available.

VA's duty to provide an examination or opinion under 38 U.S.C.A. § 5103A(d) is limited to claims for "disability compensation" and does not apply to DIC or cause-of-death claims.  See Wood v. Peake, 520 F.3d 1345, 1349 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1321-22 (Fed. Cir. 2008).  Nevertheless, VA must still "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit," and such efforts may include obtaining a VA medical opinion in a cause-of-death case to help substantiate the Appellant's claim.  See 38 U.S.C.A § 5103A(a)(1) (West 2014); Wood, 520 F.3d at 1348; DeLaRosa, 515 F.3d at 1322.  VA is not required to provide such assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim."  See 38 U.S.C.A § 5103A(a)(2) (West 2014). However, a VA medical opinion was obtained in May 2016.  The opinion is adequate to make fully informed decisions on the claim.  

In light of the above, the Appellant has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407-410 (2009); Conway  v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010). 


II.  Procedural Due Process

The Board finds that there has been substantial compliance with its September 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).


As discussed above with regard to VA's duty to assist, the Board's remand directives to make appropriate efforts to obtain the Veteran's private treatment records, service treatment records, VA treatment records, VA medical opinion, and military personnel records of his exposure to toxic chemicals have been met.  Accordingly, further inquiry into this issue is not warranted.  In light of the above, the Board finds that there has been substantial compliance with its remand directives.  See Stegall, 11 Vet. App. at 271 (1998); D'Aries, 22 Vet. App. 97 at 105.


III.  Analysis

The Appellant asserts that the Veteran's terminal respiratory condition(s) was caused by or is related to his active service.  Specifically, she asserts that he developed a lung disorder due to exposure to toxic chemicals and/or ordinances during his active service during the Korean War.  See April 2010 Notice of Disagreement (on VA Form 21-4138, Statement in Support of Claim); Report of Separation from the Armed Forces for the United States (DD Form 214) (reflecting that the Veteran's most significant duty assignment was with the "81st CML Smk Gen Co").  

During the Veteran's lifetime, service connection was not established for any disabilities.  The immediate cause of his death in July 2009 was respiratory failure due to or as a consequence of pneumonia.  Other significant conditions contributing to his death but not resulting in the underlying case included chronic obstructive pulmonary disease, a lung mass, and coronary artery disease.  

When a veteran dies of a service-connected disability, the veteran's surviving spouse is eligible for DIC benefits for the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5(a), 3.312.  In order to establish service connection for the cause of death, the evidence must show that a disability incurred in or aggravated by service was either the principal cause of death or contributed substantially and materially to the veteran's death.  38 C.F.R. § 3.312.  Entitlement to DIC benefits for the cause of a veteran's death may be established by showing that a disability for which service connection has already been granted was the principal or a contributory cause of death.  Hupp, 21 Vet. App. at 352.  Otherwise, the claimant must first establish service connection for a disability shown to have caused or contributed to the veteran's death.  Id.  (observing that 'where service connection has not been previously established, the DIC claimant must first establish service connection for the cause of the veteran's death').

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service. 38 C.F.R. § 3.303(d).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or 'medical nexus' between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including malignant tumors and cardiovascular disease, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ('intercurrent causes').  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in 38 U.S.C.A. § 1101 § 3.309(a)).  When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision. Id.; Walker, 708 F.3d at 1338-39.

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The Veteran's available service treatment records, which include his May 1954 separation examination, are negative for any complaints or findings of a respiratory disorder.  Clinical evaluation of the lungs and chest was normal on separation examination in May 1954.  A chest x-ray was also interpreted as negative at that time.  Thus, a chronic respiratory disease was not manifest in service.  However, considering the Veteran's assignment to a chemical smoke generating company, the Board finds that the evidence is in relative equipoise as to whether he was exposed to chemicals during service and resolves doubt in the Appellant's favor on this matter.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Post service, the record shows that many years after service the Veteran was diagnosed as having COPD, pneumonia, and confluent pulmonary opacity in the medial left upper lobe suspicious for neoplasm.  See Treatment records from Filmore County Medical Center, dated from August 2007 to July 2009.  He gave a history of heavy tobacco use, quitting in February 2005, as well as a family history of lung cancer in a brother.  See Treatment records from Filmore County Medical Center, dated July 9, 2009.

As noted above, the Appellant maintains that the Veteran developed a lung disorder due to exposure to toxic chemicals and/or ordinance during his active service during the Korean War.  However, the preponderance of the evidence shows that the Veteran's terminal respiratory disorder(s) is not related to exposure to chemicals during service.  

A VA doctor reviewed the Veteran's file in May 2016.  The doctor concluded that  the Veteran's respiratory disorder was less likely than not incurred in or caused by potential exposure to toxic chemicals.  As a rationale for the opinion, the doctor noted that the Veteran reported a history of heavy tobacco use, quitting in 2005 after a heart attack; that he had reported of a family history of lung cancer; and that he was discharged in 1954, so the illnesses related to and causal
for his death occurred many decades after his discharge.  The doctor further stated that this time gap did not allow for the creation of a causality nexus, and that the most common and significant cause of COPD is use of tobacco.

The May 2016 VA doctor's opinion represents the informed, objective conclusion of a medical professional and is supported by a specific explanation based on the Veteran's medical history and application of medical principles.  Therefore, it constitutes probative evidence weighing against a relationship between the Veteran's terminal respiratory disorder(s) and any in-service exposure to chemicals.  

The Appellant has not advanced any other argument or explanation in support of a relationship between the Veteran's terminal respiratory disorder(s) and his military service.  She has not asserted, nor does the evidence show, that the Veteran had ongoing lung symptoms during service or ongoing or intermittent lung symptoms ever since service.  Further, she has not stated that he was diagnosed with lung cancer or other pathology of the lungs during service or within the first year after service.  The first medical evidence showing treatment for any lung pathology was dated many years after service in 2007.

The Appellant's unsupported opinion that the Veteran's respiratory disorder(s) were caused by in-service exposure to chemical is not competent evidence and thus lacks probative value.  See Layno v. Brown, 6 Vet. App. 465, 470-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).  In this regard, lay testimony is competent as to matters capable of lay observation or within a person's first-hand experience, and may be competent evidence with respect to both the diagnosis of a medical condition and its etiology or cause.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  However, lay testimony is not competent with respect to determinations that cannot be made based on lay observation alone due to their medical or scientific complexity.  See Jandreau, 492 F. at 1376-77; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

The determination in this case is medically complex: whether in-service exposure to chemicals may have caused the development of the Veteran's lung pathology many years later cannot be made based on lay observation alone given the long amount of time that elapsed, and because there is no apparent cause-and-effect relationship that can be readily observed through the senses.  Thus, a determination as to whether in-service chemical exposure caused the later development of the Veteran's lung disorder(s) requires an understanding of how the diagnosed pathology develops over time and under what circumstances it may be related to injury incurred one or more years before such pathology develops or is diagnosed.  This understanding is not a matter of lay observation given the medical complexity involved.  Therefore, competent medical evidence is required.  See Jandreau 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309; Layno, 6 Vet. App. at 469 (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  

Accordingly, because the Appellant is a lay person in the field of medicine, her unsupported opinion is not competent evidence on the issue of whether the Veteran's terminal respiratory disorder(s) were medically related to any in-service chemical exposure, and thus lacks probative value.  See Layno, 6 Vet. App. at 470-71.  Moreover, irrespective of whether the Appellant's opinion constitutes competent evidence, the VA doctor's medical opinion carries more weight than her lay opinion given the medical expertise of the former and the reasoning provided in support of the opinion.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).  In sum, the preponderance of the evidence weighs against a relationship between any in-service exposure to chemical and the Veteran's terminal respiratory disorder(s).

The Appellant has not asserted that the Veteran's terminal coronary artery disease manifested during service or within one year of service separation or is otherwise related to service, and there is no evidence of such, including in the available service treatment records (STRs).  See 38 U.S.C.A. §§ 1110, 1112, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  The available service treatment records are negative for any complaints or findings of heart disease.  The Veteran's heart disease was first demonstrated many years after service and there is no lay or medical evidence relating it to any incident of service.  Thus, the preponderance of the evidence weighs against a relationship between any in-service exposure to chemicals and the Veteran's terminal coronary artery disease.

Finally, the Appellant has not claimed, and there is no indication that, the Veteran was exposed to herbicides during service.  Therefore, presumptive service connection for a lung mass and/or coronary artery disease is not warranted on the basis of herbicide exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e) (2015).  

In sum, the preponderance of the evidence weighs against service connection for the condition(s) causing or contributing to the Veteran's death.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for the cause of the Veteran's death is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Board is grateful to the Veteran for his service, and regrets that it cannot render a favorable decision for the Appellant in this matter.  


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


